DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick J. Palascak on 09/30/2021.
	
The application has been amended as follows: 
1. 	A corrosion protection device comprising:
a first terminal and a second terminal coupled to a respective first node and second node of a power source, and the second terminal further coupled to the metal object;
a corrosion protection module for generating an electrical waveform signal having a temporal AC component at an output port of the corrosion protection module, wherein the output port is coupled to the second terminal; and
a choke device coupling the output port to a return port of the corrosion protection for reducing a rate of corrosion of a metal object.

2. 	The corrosion protection device of claim 1, configured for 

11. 	A method for reducing a rate of corrosion of a metal object, the method comprising:
providing a corrosion protection device having first and second terminals;
	coupling the first and second terminals of the device to first and second nodes of a power source;
	coupling the device to the metal object via the second terminal of the device;
generating an electrical waveform signal having a temporal AC component at an output port of a corrosion protection module of the device;
returning the electrical waveform signal to a return port of the corrosion protection module, wherein the returning comprises blocking the temporal AC component of the waveform signal; and
providing the electrical waveform signal to the second terminal for inducing a current in the metal object for reducing a rate of corrosion of the metal object.

12. 	The method of claim 11, further comprising coupling the power source and the metal object to the device via only the first and second terminals, wherein the power source powers the device.

22.	A device, comprising:
a first terminal and a second terminal coupled to a power source, and the first terminal further coupled to a metal object;
a corrosion protection module having an output port and a return port, the output port being coupled to the first terminal, and the corrosion protection module configured to output, from the output port, an anti-corrosion signal having an AC component for reducing a rate of corrosion of the metal object; and
a return path device coupled in series between the output port and the return port and being configured to prevent the AC component of the anti-corrosion signal from entering the return port.

23. 	The corrosion protection device of claim 22, configured for 

31.	The device of claim 22, wherein the return path device includes a switching device that electrically decouples the output port from the return port while outputting the anti-corrosion signal and electrically couples the second terminal to the 

Allowed Claims
Claims 1-6, 8-16, and 18-32 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “a first terminal and a second terminal coupled to a respective first node and second node of a power source, and the second terminal further coupled to the metal object… wherein the output port is coupled to the second terminal; and a choke device coupling the output port to a return port of the corrosion protection module such that the choke blocks the temporal AC component of the waveform signal from entering the return port, and such that the temporal AC component of the waveform signal is able to flow to the second terminal for reducing a rate of corrosion of a metal object”. The closest prior art is Lewis (US 7,198,706 B2), Camp (US 2018/0119290), Zhou et al (CN 108456887 A), and Mulcahy (US 9,353,446 B2). 

With regard to Lewis, a more detailed explanation of this reference can be found in the prior Office Action dated 06/11/2021. However, as the applicant argued on 09/17/2021, Lewis discloses a device with three terminals, wherein the third terminal is connected to the metal. This is in contrast to the claim that requires “a first terminal and a second 

With regard to Camp, Camp discloses an electronic device for cathodic protection of a diagnostic port of a vehicle (see e.g. abstract of Camp). Specifically, Camp teaches two connections between the metal object and the power supply, two connections between the power supply and the corrosion protection module, and a singular connection between the corrosion protection module and the metal object (see e.g. Fig 3B of Camp). Thus, the output port of the module is not coupled the second terminal. Furthermore, Camp does not teach a choke device coupling the output port to a return port of the corrosion protection module. There is no teaching or motivation that would make either of these missing limitations obvious in view of Camp. 

With regard to Zhou, Zhou teaches an anti-rust device for a vehicle (see e.g. abstract of Zhou). Specifically, Zhou teaches 2 connections between a power supply and a corrosion module (see e.g. #1 and #2 on Fig 1 of Zhou) and 2 connections between the module and a metal object (see e.g. #2 and #3 on Fig 1 of Zhou). This type of connection does not read on “a first terminal and a second terminal coupled to a respective first node and second node of a power source, and the second terminal further coupled to the metal object… wherein the output port is coupled to the second terminal”. Furthermore, Zhou does not teach a choke device coupling the output port to 

With regard to Mulcahy, Mulcahy teaches an impressed current cathodic protection system (see e.g. abstract of Mulcahy) comprising a power source (see e.g. #206 on Fig 2), a control device (see e.g. #201 on Fig 2 of Mulcahy), a metal part (see e.g. #202 on Fig 2 of Mulcahy), and choke devices (see e.g. #274 or #275 on Fig 2 of Mulcahy). However, the choke devices of Mulcahy are not coupled to the output port to a return port of the corrosion protection module such that the choke blocks the temporal AC component of the waveform signal from entering the return port, and such that the temporal AC component of the waveform signal is able to flow to the second terminal for reducing a rate of corrosion of a metal object. Furthermore, Mulcahy does not disclose the claimed connections to the first and second terminals. There is no teaching or motivation that would make either of these missing limitations obvious in view of Mulcahy.

Claim 11: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 11 with special attention given to the limitation claiming “providing a corrosion protection device having first and second terminals; coupling the first and second terminals of the device to first and second nodes of a power source; coupling the device to the metal object via the second terminal of the device... returning the electrical waveform signal to a return port of the corrosion protection module, wherein the returning comprises blocking the temporal AC component of the waveform signal; 

With regard to Lewis, a more detailed explanation of this reference can be found in the prior Office Action dated 06/11/2021. However, as the applicant argued on 09/17/2021, Lewis discloses a device with three terminals, wherein the third terminal is connected to the metal. This is in contrast to the claim that requires “coupling the first and second terminals of the device to first and second nodes of a power source; coupling the device to the metal object via the second terminal of the device”. There is currently no teaching or motivation that would make changing the apparatus of Lewis to exclude the third terminal without going against the inventive concept of Lewis. 

With regard to Camp, Camp discloses an electronic device for cathodic protection of a diagnostic port of a vehicle (see e.g. abstract of Camp). Specifically, Camp teaches two connections between the metal object and the power supply, two connections between the power supply and the corrosion protection module, and a singular connection between the corrosion protection module and the metal object (see e.g. Fig 3B of Camp). Thus, the device is coupled to the metal object via the second terminal. Furthermore, Camp does not teach blocking the temporal AC component of the waveform signal. There is no teaching or motivation that would make either of these missing limitations obvious in view of Camp. 



With regard to Mulcahy, Mulcahy teaches an impressed current cathodic protection system (see e.g. abstract of Mulcahy) comprising a power source (see e.g. #206 on Fig 2), a control device (see e.g. #201 on Fig 2 of Mulcahy), a metal part (see e.g. #202 on Fig 2 of Mulcahy), and choke devices (see e.g. #274 or #275 on Fig 2 of Mulcahy). However, the choke devices of Mulcahy do not block the temporal AC component of the waveform signal in the returning step. Furthermore, Mulcahy does not disclose the claimed connections to the first and second terminals. There is no teaching or motivation that would make either of these missing limitations obvious in view of Mulcahy.

Claim 22: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 22 with special attention given to the limitation claiming “a first terminal and a second terminal coupled to a respective first node and second node of a 

With regard to Lewis, a more detailed explanation of this reference can be found in the prior Office Action dated 06/11/2021. However, as the applicant argued on 09/17/2021, Lewis discloses a device with three terminals, wherein the third terminal is connected to the metal. This is in contrast to the claim that requires “a first terminal and a second terminal coupled to a respective first node and second node of a power source, and the first terminal further coupled to the metal object”. There is currently no teaching or motivation that would make changing the apparatus of Lewis to exclude the third terminal without going against the inventive concept of Lewis. 

With regard to Camp, Camp discloses an electronic device for cathodic protection of a diagnostic port of a vehicle (see e.g. abstract of Camp). Specifically, Camp teaches two connections between the metal object and the power supply, two connections between the power supply and the corrosion protection module, and a singular connection between the corrosion protection module and the metal object (see e.g. Fig 3B of Camp). Thus, the output port of the module is not coupled the first terminal. Furthermore, Camp does not teach preventing the AC component of the anti-corrosion 

With regard to Zhou, Zhou teaches an anti-rust device for a vehicle (see e.g. abstract of Zhou). Specifically, Zhou teaches 2 connections between a power supply and a corrosion module (see e.g. #1 and #2 on Fig 1 of Zhou) and 2 connections between the module and a metal object (see e.g. #2 and #3 on Fig 1 of Zhou). This type of connection does not read on “a first terminal and a second terminal coupled to a respective first node and second node of a power source, and the first terminal further coupled to the metal object”. Furthermore, Zhou does not teach preventing the AC component of the anti-corrosion signal from entering the return port. There is no teaching or motivation that would make either of these missing limitations obvious in view of Zhou.

With regard to Mulcahy, Mulcahy teaches an impressed current cathodic protection system (see e.g. abstract of Mulcahy) comprising a power source (see e.g. #206 on Fig 2), a control device (see e.g. #201 on Fig 2 of Mulcahy), a metal part (see e.g. #202 on Fig 2 of Mulcahy), and choke devices (see e.g. #274 or #275 on Fig 2 of Mulcahy). However, the choke devices of Mulcahy are not coupled to the output port to a return port of the corrosion protection module such that the choke blocks prevents the AC component of the anti-corrosion signal from entering the return port”. Furthermore, Mulcahy does not disclose the claimed connections to the first and second terminals. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795